Per curiam.
In April 2014, Rand J. Csehy (State Bar No. 199756) pled nolo contendere to two counts of possession of a controlled substance, OCGA § 16-13-30, and one count ofpossession of a firearm during the commission of a crime, OCGA § 16-11-106. He was sentenced as a first offender. Csehy filed a petition for voluntary discipline seeking a one-to-two-year suspension. On September 15, 2014, while his *493petition was pending, the Superior Court of Cobb County, noting during an appearance that Csehy was disheveled and unable to stand without support, ordered a drug test, which showed the presence of illegal drugs in his system. The court held him in contempt and incarcerated him for five days. Immediately thereafter, the State Bar filed an amendment to its response to Csehy’s petition, requesting that it be denied and that a special master be appointed. This Court appointed a special master, John Wayne Moulton, on September 24, 2014. On October 6, 2014, this Court issued an opinion rejecting Csehy’s petition for voluntary discipline, see In the Matter of Csehy, 295 Ga. 853 (764 SE2d 540) (2014). On October 29, 2014, the special master convened a hearing in Csehy’s case, but Csehy failed to appear. The special master issued his report and recommended that, because Csehy was convicted of three felonies, he should be disbarred, see Bar Rule 8.4 (a) (2) (violation of Bar Rules for lawyer to be convicted of felony) and Bar Rule 8.4 (b) (1) (ii) (conviction includes an accepted plea of nolo contendere) of the Georgia Rules of Professional Conduct, Bar Rule 4-102 (d).
Decided February 2, 2015.
Graham & Jensen, Jason W. Graham, for Csehy.
Paula J. Frederick, General Counsel Stare Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the entire record of the proceedings and agree with the special master that disbarment is the appropriate sanction. Accordingly, the name of Rand J. Csehy hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.